[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                APR 26, 2006
                               No. 05-15309                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                     D. C. Docket No. 05-00037-CR-3-RV

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

NATHANIEL FIELDS,

                                                             Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                                (April 26, 2006)

Before DUBINA, BLACK and HULL, Circuit Judges.

PER CURIAM:

     Nathaniel Fields appeals his conviction for possession with intent to
distribute cocaine base, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(iii). Fields

asserts the district court erred in denying his motion to suppress evidence. We

conclude the district court did not err, and affirm Fields’ conviction.

                                 I. BACKGROUND

      Fields filed a motion to suppress evidence recovered from him and his

vehicle on February 1, 2005. Fields was detained after officers discovered his car,

which matched a description provided by an anonymous informant, in the

driveway of a well-known drug house. Prior to the detention, Fields drove away

from three marked patrol cars in an accelerated manner, and then walked away

from a police officer who was attempting to get his attention. During the course of

the detention, Fields was handcuffed and placed briefly in a patrol car. The district

court denied the motion to suppress.

                            II. STANDARD OF REVIEW

      “We apply a mixed standard of review to the denial of a defendant’s motion

to suppress, reviewing the district court’s findings of fact for clear error and its

application of law to those facts de novo.” United States v. Lyons, 403 F.3d 1248,

1250 (11th Cir.), cert. denied, 126 S. Ct. 732 (2005). Moreover, “all facts are

construed in the light most favorable to the prevailing party below.” United States

v. Bervaldi, 226 F.3d 1256, 1262 (11th Cir. 2000).



                                            2
                                  III. DISCUSSION

A. Reasonable suspicion to stop Fields

      Fields asserts his detention was not supported by reasonable suspicion, as his

facts are synonymous with the facts of Florida v. J.L., 120 S. Ct. 1375 (2000). He

contends the officers acted solely on an anonymous tip, in which the tipster

provided the officers with a physical description of two vehicles, but provided no

predictive information as to future conduct. Fields further notes the caller failed to

provide a description of the occupants of either vehicle, and there were

discrepancies between the vehicle described by the tipster and his car. Fields also

contends presence in a high crime area and walking away from police are

insufficient to establish reasonable suspicion for a stop. Lastly, Fields asserts the

court’s finding he was in a known drug-trafficking area was erroneous because

there was no support for this finding, other than Deputy Bruster’s allegations at the

suppression hearing, allegedly based on previous anonymous calls.

      “The right of the people to be secure in their persons, houses, papers, and

effects, against unreasonable searches and seizures, shall not be violated . . . .”

U.S. Const. amend. IV. The Fourth Amendment's “protections extend to brief

investigatory stops of persons or vehicles.” United States v. Arvizu, 122 S. Ct. 744,

750 (2002). For brief investigatory stops, the Fourth Amendment is satisfied if the



                                            3
police officer has reasonable suspicion to believe criminal activity may be afoot.

Id. (citing Terry v. Ohio, 88 S. Ct. 1868, 1884-85 (1968)). When evaluating

whether reasonable suspicion exists to make such a seizure, the district court must

examine the totality of the circumstances to determine whether the arresting officer

had a “‘particularized and objective basis for suspecting legal wrongdoing.’”

United States v. Hunter, 291 F.3d 1302, 1306 (11th Cir. 2002) (quoting Arvizu,

122 S. Ct. at 750). “[A] reviewing court must give due weight to the officer’s

experience.” United States v. Briggman, 931 F.2d 705, 709 (11th Cir. 1991).

      We have found a defendant’s presence in a high crime area and his nervous

or evasive behavior are relevant factors in determining reasonable suspicion.

Hunter, 291 F.3d at 1306-07 (finding reasonable suspicion where defendant was

located in an area with a reputation for high crime and walked away from illegal

activity upon arrival of police); United States v. Gordon, 231 F.3d 750, 755-56

(11th Cir. 2000) (finding reasonable suspicion where defendant was in an area

known for drug sales and walked toward his car upon the arrival of police);

Briggman, 931 F.2d at 709 (finding reasonable suspicion where defendant was

parked in a high crime area and then attempted to evade an officer by driving

away).




                                          4
      Reasonable suspicion need not be based on an officer’s personal

observations, but rather may be based on information supplied by another person,

so long as the information bears sufficient indicia of reliability. Adams v.

Williams, 92 S. Ct. 1921, 1924 (1972) (habeas context). An anonymous tip alone

lacks sufficient indicia of reliability where the tip merely provides an accurate

description of a subject’s readily observable location, but provides no predictive

information that would provide the police with the means to test the informant’s

knowledge or credibility. J.L., 120 S. Ct. at 1379. “[A] suspect’s adverse reaction

to police may independently corroborate information provided by an anonymous

informant.” United States v. Heard, 367 F.3d 1275, 1280 (11th Cir.) (emphasis in

original), cert. denied, 125 S. Ct. 235 (2004).

      In light of the totality of the circumstances, Deputy Bruster had reasonable

suspicion to stop Fields. Although the tip alone may have been insufficient to

support a finding of reasonable suspicion, the tip, along with Fields’ presence at a

house known by officers in the area for high drug activity, a short distance from

the intersection described by the informant, and Fields’ evasive behavior in first

driving away in an accelerated manner from three marked patrol cars and then later

walking away and ignoring Deputy Bruster’s attempts to get his attention, are

sufficient for a finding of reasonable suspicion. These facts are analogous to



                                           5
Hunter, Gordon and Briggman, which found a defendant’s presence in a high

crime area and attempts to evade police sufficient for a finding of reasonable

suspicion. See Hunter, 291 F.3d at 1306-07; Gordon, 231 F.3d at 755-56;

Briggman, 931 F.2d at 709.

      The district court did not clearly err in finding the house where Fields was

discovered and the surrounding area had a reputation for drug-trafficking. The

court, in making this finding, found Deputy Bruster credible on the reputation of

the area. Credibility determinations are within the province of the finder of fact.

United States v. Ramirez-Chilel, 289 F.3d 744, 749 (11th Cir. 2002). Fields

contends Deputy Bruster had no basis for this testimony other than previous

anonymous calls. Nothing from the record indicates, however, the previous calls

were in fact anonymous, and Deputy Bruster, with about three and one half years

on the force, was aware of the areas in the community prone to criminal activity.

      Additionally, J.L. differs from this case in important respects; J.L. did not

involve a defendant located in a high crime area, and there was no indication the

defendant engaged in any behavior to evade the police. 120 S. Ct. at 1377.

Accordingly, the district court did not err in finding Deputy Bruster had reasonable

suspicion to stop Fields.

B. Detention/Arrest of Fields



                                          6
      Next, Fields contends his detention constituted an arrest for which a showing

of probable cause was necessary. Fields asserts Deputy Bruster’s actions in

handcuffing him and placing him in a patrol car were unreasonable because the

officer did not have an objective reason to believe he was armed and dangerous

after (1) a pat-down of his person revealed no weapons, and (2) a computer check

on his Washington license returned negative.

      “[A]n officer’s investigation of a traffic stop must be ‘reasonably related in

scope to the circumstances which justified the interference in the first place.’”

United States v. Boyce, 351 F.3d 1102, 1106 (11th Cir. 2003) (quoting Terry, 88 S.

Ct. at 1879). “[W]hen the totality of circumstances indicate that an encounter has

become too intrusive to be classified as a brief seizure, the encounter is an arrest

and probable cause is required.” United States v. Espinosa-Guerra, 805 F.2d 1502,

1506 (11th Cir. 1986). In determining whether a seizure is an arrest or stop, we

consider the following four non-exclusive factors: (1) the law enforcement

purposes served by the detention; (2) the diligence with which the police pursued

their investigation; (3) the scope and intrusiveness of the detention; and (4) the

duration of the detention. United States v. Acosta, 363 F.3d 1141, 1146 (11th Cir.

2004). In analyzing whether law enforcement purposes are served by the

detention, we consider whether the officer detained the defendant to pursue a



                                           7
method of investigation likely to confirm or dispel the officer’s suspicions quickly

with minimal interference. Id. The fact the investigation could have been

accomplished by less intrusive means does not automatically render a Terry stop

unreasonable. United States v. Sharpe, 105 S. Ct. 1568, 1575-76 (1985).

      An officer’s action in handcuffing a defendant or securing him in a patrol car

does not automatically convert a Terry stop into an arrest. Acosta, 363 F.3d 1147.

The inquiry as to whether the use of a particular restraint converts a stop into an

arrest is reasonableness. United States v. Kapperman, 764 F.2d 786, 791 n.4 (11th

Cir. 1985). Police are permitted to take reasonable action to protect themselves or

to maintain the status quo. Id.

      The district court did not err in treating Fields’ detention as a Terry stop, as

opposed to an arrest, because Deputy Bruster’s actions in handcuffing Fields and

placing him in his patrol car were reasonable under the circumstances. We have

recognized that “[d]rug dealing is known to be extremely violent.” United States v.

Diaz-Lizaraza, 981 F.2d 1216, 1221 (11th Cir. 1993). In light of the nature of the

suspected offense, it was reasonable for Deputy Bruster to believe Fields was

going to pull out a weapon when Fields reached for his back pocket while walking

away. Moreover, Deputy Bruster’s action in handcuffing Fields was reasonably

necessary to preserve the status quo. Given Fields’ behavior in ignoring



                                           8
Deputy Bruster and walking away when Deputy Bruster attempted to engage him

in conversation, Deputy Bruster could have reasonably believed restraining Fields

was necessary to prevent him from escaping so that Deputy Bruster could conduct

his investigation.

       Deputy Bruster claims to have placed Fields in the patrol car because it was

raining. An officer’s action in placing a defendant in a patrol car due to weather

conditions does not convert the officer’s Terry stop into an arrest. Thomas v.

Newsome, 821 F.2d 1550, 1554 (11th Cir. 1987) (habeas context).

Deputy Bruster’s action in placing Fields in the patrol car was reasonable to ensure

the officer’s safety and to provide for Fields’ comfort. Moreover, any belief by

Fields that he was being arrested would have been dispelled by Deputy Bruster

repeatedly informing Fields that he was not under arrest.

       The other factors considered by courts in determining if a detention is a stop

or an arrest also weigh in the Government’s favor. Deputy Bruster had reasonable

suspicion to believe Fields was involved in a serious crime, and pursued a method

of investigation likely to confirm or dispel his suspicions quickly. See Acosta, 363

F.3d at 1146. After obtaining Fields’ licenses, Deputy Bruster checked quickly to

see if the licenses were valid and if Fields had any warrants showing a background

in narcotics-related activities. An officer may ask a suspect to identify himself or



                                          9
request to see a suspect’s identification during the course of a Terry stop. See

Diaz-Lizaraza, 981 F.2d at 1221. There is no indication from the record that

Deputy Bruster did not conduct his investigation with diligence, and he detained

Fields for no more than ten minutes before issuing a formal arrest. Moreover, he

issued a formal arrest immediately after determining he had probable cause to

arrest Fields due to Fields’ suspended license. Accordingly, the district court did

not err in finding Fields’ detention reasonable.

                                IV. CONCLUSION

      Under the totality of the circumstances, Deputy Bruster had reasonable

suspicion to detain Fields and investigate if he was involved in a narcotics

violation. Moreover, Deputy Bruster’s action in handcuffing Fields and placing

him in a patrol car was reasonable in order to protect his safety, to maintain the

status quo by assuring Fields would not escape, and to provide for Fields’ comfort

in the rainy weather. The district court did not err in denying Fields’ motion to

suppress, and we affirm Fields’ conviction.

      AFFIRMED.




                                          10